Citation Nr: 1010997	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  06-17 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York



THE ISSUE

Entitlement to an increased rating for the service-connected 
seborrheic dermatitis, currently evaluated as 10 percent 
disabling.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

B. A. Jonas, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1989 to 
February 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2005 rating decision by the RO.  

The appeal is being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the Veteran if further action is required.  


REMAND

The Veteran was last afforded a VA examination to evaluate 
the severity of the service-connected skin condition in May 
2005.  

The most recent VA treatment record in the claims file 
consists of a list of medications from October 2006.  
Although the Veteran wrote in his April 2006 Substantive 
Appeal that he was seeing a VA doctor, no corresponding 
progress notes are available in the claims file.  

The Board finds that a more current VA examination is needed 
to determine the current severity of the service-connected 
seborrheic dermatitis.  

Upon remand, the RO should update the Veteran's claims file 
with any recent medical records relevant to the Veteran's 
claim.  

The Veteran should also be afforded an opportunity to submit 
any recent medical records or opinions pertinent to his claim 
that have not already been associated with the claims file.  

In this regard, the Board notes that records generated by VA 
facilities that might have an impact on the adjudication of a 
claim are considered to be constructively in the possession 
of VA adjudicators during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Pursuant to VCAA, VA 
must obtain outstanding VA and private records.  See 38 
U.S.C.A. § 5103A(b-c); 38 C.F.R. § 3.159(c).  

The Veteran is hereby notified that it is his responsibility 
to report for the examinations and to cooperate in the 
development of the case, and that the consequences of failure 
to report for a VA examination without good cause may include 
denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED to the RO for the following 
action:

1. The RO should take appropriate steps 
to contact the Veteran and request that 
he identify all VA and non-VA health care 
providers, other than those already 
associated with the claims folder, that 
have treated him for seborrheic 
dermatitis.  If any requested records are 
not available, or if the search for any 
such records otherwise yields negative 
results, that fact should clearly be 
documented in the claims file, and the 
Veteran should be informed in writing.  

2.  The RO should schedule the Veteran 
for a skin examination to determine the 
current severity of his service-connected 
seborrheic dermatitis.  The claims folder 
must be made available for the examiner 
to review.  All indicated studies should 
be performed, and detailed findings 
should be reported in terms of the rating 
criteria in order to ascertain the extent 
of related disfigurement of the face and 
head and the use of corticosteroids or 
other immunosuppressive medication to 
treat the service-connected skin disease.  

3.  After undertaking all indicated 
development, the RO should readjudicate 
the claim for increase in light of all 
the evidence of record.  If any benefit 
sought on appeal remains denied, the 
Veteran and his representative should be 
furnished with a fully responsive 
Supplemental Statement of the Case and 
afforded with an opportunity to respond 
thereto.

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

